 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   MANUEL ANTONIO GONZALEZ,                             Case No. 1:15-cv-01098-DAD-EPG (PC)
12                 Plaintiff,                             ORDER STRIKING PLAINTIFF’S SECOND
                                                          MOTION TO ASSIST ATTORNEY
13         v.                                             STANLEY GOFF, JR., IN MOTION FOR
                                                          PRELIMINARY AND PERMANENT
14   J. RAZO, et al.,                                     INJUNCTION AND DENYING REQUEST
                                                          FOR ORDER DIRECTED AT ATTORNEY
15                 Defendants.                            GOFF
16                                                        (ECF NO. 133)
17

18

19          Manuel Antonio Gonzalez is a state prisoner, and is the plaintiff in this civil rights
20   action filed pursuant to 42 U.S.C. § 1983, which includes attendant state law claims. Mr.
21   Gonzalez is represented by counsel.
22          On October 31, 2018, Mr. Gonzalez filed a motion to assist attorney Stanley Goff, Jr.,
23   Plaintiff’s counsel, in motion for preliminary and permanent injunction requiring Plaintiff to be
24   placed on single cell status. (ECF No. 133).
25          As Mr. Gonzalez himself notes, this is his second such motion. The Court struck
26   Plaintiff’s original motion, stating that “Plaintiff's attorney may refile the motion if he believes
27   it is appropriate.”        (ECF No. 92).    Despite this, Mr. Gonzalez himself once again
28

                                                      1
 1   inappropriately filed the motion. Thus, the Court will once again strike Mr. Gonzalez’s request
 2   for injunctive relief.
 3           In addition to requesting an injunction, Mr. Gonzalez states that Mr. Goff told him he
 4   was going to file the motion but did not do so, and asks the Court to order Mr. Goff to explain
 5   why he did not file the motion. (ECF No. 133, pgs. 4-5). The Court will not issue such an
 6   order. As the Court told Mr. Gonzalez previously, “[i]f Plaintiff has an issue with how his
 7   counsel is communicating with him, he should address that issue with his counsel. If Plaintiff
 8   believes that his counsel’s representation is inadequate, he may take the appropriate action
 9   including ending [Mr. Goff’s] representation and proceeding pro se, substituting counsel, or
10   even taking action against Mr. Goff…. So long as Plaintiff continues to retain Mr. Goff, Mr.
11   Goff represents Plaintiff in this case.” (ECF No. 108, pgs. 2-3).
12           Accordingly, based on the foregoing, IT IS ORDERED that:
13                1. Plaintiff’s request for a preliminary injunction is STRICKEN; and
14                2. Plaintiff’s request for an order directing Mr. Goff to explain why he did not file
15                   the motion for an injunction is DENIED.
16
     IT IS SO ORDERED.
17

18
         Dated:     November 1, 2018                           /s/
19                                                        UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26

27

28

                                                      2
